EXHIBIT REVOCABLE PROXY ABIGAIL ADAMS NATIONAL BANCORP, INC. PLEASE MARK VOTES AS IN THIS EXAMPLEx 1.To approve and adopt the Agreement of Merger dated as of December 30, 2008, as amended,by and among Premier Financial Bancorp, Inc., ("Premier"), Adams and AANB Acquistion Corp., a wholly owned subsidiary of Premier (hereinafter the "merger agreement") and the transactions contemplated thereby, pursuant to which Adams will merge with the subsidiary of Prmier, upon the terms and subject to the conditions set forth in the merger agreement, and shares of Adams will be converted into the right to receive 0.4461 in shares of Premier common stock. ForAgainstAbstain ooo Special Meeting of Shareholders –September 1, 2009 Proxy Solicited on Behalf of the Board of Directors 2.To adjourn the meeting to a later date or dates, if necessary, to permit further solicitation of proxies in the event there are not sufficient votes at the time of the meeting to approve the matters to be considered by the shareholders at the meeting. ForAgainst AbstainExcept ooo The undersigned hereby appoints Sandra C. Ramsey and Todd Shell, jointly and severally, proxies, with full power to act alone, and with full power of substitution, to represent the undersigned and to vote, as designated on the right side of this proxy and upon any and all other matters that may properly be brought before such meeting, all shares of Common Stock that the undersigned would be entitled to vote at the Special Meeting of Shareholders of Abigail Adams National Bancorp, Inc. (“Adams”), to be held at the offices of The Adams National Bank, 1130 Connecticut Avenue, Suite 200, Washington, D.C. 20036,on September 1, 2009 at 10:00 a.m., local time, or any adjournments thereof, for the following purposes: 3.In their discretion, the proxies are authorized to vote upon any other business that may properly come before the meeting, or any adjournment thereof. Please be sure to sign and date this Proxy in the box below. Date THIS PROXY, WHEN PROPERLY EXECUTED, WILL BE VOTED IN THE MANNER DIRECTED HEREIN BY THE SHAREHOLDER.IF NO DIRECTION IS GIVEN, THIS PROXY WILL BE VOTED FOR ITEMS 1 AND 2. Shareholder sign above – Co-holder (if any) sign above If signing as Attorney, Administrator, Executor, Guardian or Trustee, please add your title as such. PLEASE MARK, SIGN, DATE AND RETURN PROMPTLY IF YOUR ADDRESS HAS CHANGED, PLEASE CORRECT THE ADDRESS IN THE SPACE PROVIDED BELOW AND RETURN THIS PORTION WITH THE PROXY IN THE ENVELOPE PROVIDED.
